Exhibit 10.1

 

form of director rsu award agreement

SCOTT’S LIQUID GOLD-INC.

2015 EQUITY AND INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

(non-employee director)

This Restricted Stock Unit Award Agreement (the “Agreement’) is made and entered
into as of the Grant Date specified below, and between Scott’s Liquid Gold-Inc.
(the “Company”), and the Participant named below (“Participant”), a director of
the Company or an Affiliate thereof.

 

Participant:

 

Grant Date:

 

Number of Restricted Stock Units:

1.

Grant of Restricted Stock Units.

The Company hereby grants to the Participant restricted stock units (the “RSUs”)
pursuant to which the Company will pay in stock or cash to the Participant an
amount equal to the Fair Market Value of one share of Common Stock as of the
dates on which the applicable Restricted Period on the RSUs (or a portion of the
RSUs) lapses, multiplied by the number of Vested Units, subject to Section 4 of
this Agreement. The RSUs are being granted pursuant to the terms of the
Company’s 2015 Equity and Incentive Plan (the “Plan”). The RSUs and this
Agreement are subject to and shall be construed in accordance with the terms and
conditions of the Plan, as now or hereinafter in effect. Any terms which are
used in this Agreement without being defined and which are defined in the Plan
shall have the meaning specified in the Plan. In the event of any conflict
between this Agreement and the Plan, the terms of the Plan will govern and
prevail.

2.

Restricted Period.

 

a.

Vesting Schedule.

The Restricted Period begins on the Grant Date and one-third of the RSUs will
become Vested Units on each anniversary of the Grant Date (each anniversary a
“Lapse Date”), until the award is fully vested on the third anniversary of the
Grant Date.  

 

b.

Change in Control.

As provided in the Plan, in the event of the Participant’s termination of
Continuous Service without Cause or for Good Reason during the 18-month period
following a Change in Control, the Restricted Period on the RSUs will lapse
immediately such that the date that the Participant’s Continuous Service is
terminated will become the Lapse Date with respect to 100% of the RSUs and the
Participant’s RSUs will become Vested Units.

 

--------------------------------------------------------------------------------

 

3.

Termination of Continuous Service.

If the Participant's Continuous Service is terminated for any reason prior to
the expiration of Restricted Period, the Participant’s RSUs that are not Vested
Units will be cancelled, terminated and forfeited and the Participant will cease
to have any right or interest in any portion of the RSUs.

4.

Settlement of Restricted Stock Units.

 

a.

Time of Settlement.

As soon as administratively practicable after the Lapse Date, but in no event
later than March 15 of the calendar year following the year in which the Lapse
Date occurs, the Company shall make any payment or deliver any shares of Common
Stock due to the Participant under the Agreement.

 

b.

Form of Settlement.

In satisfaction of the Vested Units, the Committee may, in its sole discretion,
elect to pay cash or part cash and part Common Stock in lieu of delivering only
shares of Common Stock for Vested Units. If a cash payment is made in lieu of
delivering shares of Common Stock, the amount of such payment will be equal to
the Fair Market Value of the Common Stock as of the Lapse Date with respect to
each Vested Unit.

 

c.

Issuance of Shares.

If the Committee elects to deliver shares of Common Stock in satisfaction of the
Vested Units, the Company will issue the shares of Common Stock registered in
the name of the Participant, the Participant's authorized assignee, or the
Participant's legal representative, and evidenced by stock certificates
representing the shares with the appropriate legends affixed thereto, by
appropriate entry on the books of the Company or of a duly authorized transfer
agent, or by other appropriate means as determined by the Company.

5.

No Right to Continued Service; No Rights as Shareholder.

Neither the Plan nor this Agreement confers upon the Participant any right to be
retained in any position, as an Employee, Consultant or Director of the Company.
The Participant has no rights as a shareholder with respect to any shares of
Common Stock unless and until certificates representing the shares have been
issued by the Company to the holder of such shares, or the shares have otherwise
been recorded on the books of the Company or of a duly authorized transfer agent
as owned by such holder.

6.

Nontransferability of Restricted Stock Units.

The RSUs are not transferable by the Participant. Upon any attempt to transfer,
assign, pledge, hypothecate or otherwise dispose of the RSUs contrary to the
provisions hereof, or upon the levy of any attachment or similar process upon
the RSUs, the RSUs shall immediately become null and void.

Page 2

--------------------------------------------------------------------------------

 

7.

Adjustments.

The number of RSUs may be adjusted or terminated in any manner permitted by the
Plan, including by reason of any stock split or extraordinary corporate
transaction.

8.

Employee Benefits.

The settlement of the RSUs will constitute special incentive compensation that
will not be taken into account as “salary” or “compensation” or “bonus” in
determining the amount of any payment under any pension, retirement, profit
sharing or other remuneration plan, except to the extent required by the terms
of such plan.

9.

Section 409A.

It is intended that this Agreement will comply with Section 409A of the Code and
the interpretive guidance thereunder (“Section 409A”), including, to the maximum
extent applicable, the exceptions for (among others) short-term deferrals,
certain stock rights, separation pay arrangements, reimbursements, and in-kind
distributions, and this Agreement shall be administered accordingly, and
interpreted and construed on a basis consistent with such intent.
Notwithstanding anything to the contrary in this Agreement, to the extent
required to avoid accelerated taxation and tax penalties under Section 409A,
amounts that would otherwise be payable and benefits that would otherwise be
provided pursuant to the Plan during the 6 month period immediately following
the Participant’s termination of Continuous Service will instead be paid on the
first payroll date after the six-month anniversary of the Participant’s
separation from service (or the Participant’s death, if earlier). To the extent
that any provision of this Agreement would fail to comply with the applicable
requirements of Section 409A, the Company may, in its sole and absolute
discretion and without requiring the Participant’s consent, make such
modifications to this Agreement and/or payments to be made thereunder to the
extent it determines necessary or advisable to comply with the requirements of
Section 409A. Nothing in this Agreement shall be construed as a guarantee of any
particular tax effect, and the Company does not guarantee that any compensation
or benefits provided under this Agreement will satisfy the provisions of Section
409A.

10.

Interpretation.

The interpretations and constructions of any provision of and determinations on
any question arising under the Plan or this Agreement shall be made by the
Committee, and all such interpretations, constructions and determinations shall
be final and conclusive as to all parties.

11.

Receipt of Plan.

By entering into this Agreement, Participant acknowledges: (i) that he or she
has received and read a copy of the Plan; and (ii) that this Agreement is
subject to and shall be construed in accordance with the terms and conditions of
the Plan, as now or hereinafter in effect.

Page 3

--------------------------------------------------------------------------------

 

12.

Governing Law.

This Agreement shall be construed and shall take effect in accordance with the
laws of the State of Colorado, without regard to the conflicts of laws rules of
such State.

13.

Tax Matters.

Notwithstanding any action the Company takes with respect to any or all income
tax, social insurance, payroll tax, or other tax-related withholding
(“Tax-Related Items”), the ultimate liability for all Tax-Related Items is and
remains the Participant's responsibility and the Company (a) makes no
representation or undertakings regarding the treatment of any Tax-Related Items
in connection with the grant, vesting, or settlement of the RSUs; and (b) does
not commit to structure the RSUs to reduce or eliminate the Participant's
liability for Tax-Related Items.

14.

Compliance with Law.

The settlement of the Vested Units and any issuance and transfer of shares of
Common Stock are subject to compliance by the Company and the Participant with
all applicable requirements of federal and state securities laws and with all
applicable requirements of any stock exchange on which the Company's shares of
Common Stock may be listed. No shares of Common Stock will be issued pursuant to
this Agreement unless and until any then applicable requirements of state or
federal laws and regulatory agencies have been fully complied with to the
satisfaction of the Company and its counsel. The Participant understands that
the Company is under no obligation to register the any shares with the
Securities and Exchange Commission, any state securities commission or any stock
exchange to effect such compliance.

15.

Miscellaneous.

This Agreement constitutes the entire understanding and agreement of the parties
with respect to the subject matter hereof and supersedes all prior and
contemporaneous agreements or understandings, inducements or conditions, express
or implied, written or oral, between the parties with respect hereto. If any
provision of this Agreement, or the application thereof, shall for any reason
and to any extent be invalid or unenforceable, the remainder of this Agreement
and the application of such provision to other circumstances shall be
interpreted so as best to reasonably effect the intent of the parties hereto.
All notices or other communications which are required to be given or may be
given to either party pursuant to the terms of this Agreement shall be in
writing and shall be delivered personally or by registered or certified mail,
postage prepaid, to the address of the parties as set forth following the
signature of such party. Notice shall be deemed given on the date of delivery in
the case of personal delivery or on the delivery or refusal date as specified on
the return receipt in the case of registered or certified mail. Either party may
change its address for such communications by giving notice thereof to the other
party in conformity with this paragraph.

Page 4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company by a duly authorized officer of the Company and
Participant have executed this Agreement effective as of the Grant Date.

 

SCOTT’S LIQUID GOLD-INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

 

 

Page 5